                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN

CARRIE SMITH,
                     Plaintiff,
      v.                                           Case No. 16-cv-524-pp
NANCY A. BERRYHILL,
                     Defendant.

   ORDER APPROVING STIPULATION FOR AWARD UNDER THE EQUAL
             ACCESS TO JUSTICE ACT (DKT. NO. 24)


      On June 11, 2019, the parties filed a stipulation and motion, asking the

court to enter an order awarding attorneys’ fees. Dkt. No. 24.

      The court APPROVES the stipulation and GRANTS the motion for award

under the EAJA. Dkt. No. 24. The court ORDERS that the defendant shall pay

to the plaintiff an award of attorneys’ fees in the amount of $11,692.75, in full

satisfaction and settlement of any and all claims the plaintiff may have in this

case under the EAJA. The court awards these fees to the plaintiff, not the

plaintiff’s attorney, and under Astrue v. Ratliff, 560 U.S. 586 (2010), the United

States may offset the award to satisfy pre-existing debts that the litigant owes

the United States.

      If counsel for the parties verify that the plaintiff owes no pre-existing debt

subject to offset, the defendant shall direct that the award be made payable to




                                         1
the plaintiff’s attorney, pursuant to the EAJA assignment duly signed by the

plaintiff and counsel.

      Dated in Milwaukee, Wisconsin this 12th day of June, 2019.

                                    BY THE COURT:


                                    _____________________________________
                                    HON. PAMELA PEPPER
                                    United States District Judge




                                       2
